DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2021 has been entered.
 
Status of the Claims
Claims 1-5, 8, 9, 19 and 20 are pending and presented for examination.
Claims 1-5, 8, 9, 19 and 20 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 9, 19, and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Secretin (U.S. PGPub. 2007/0031537), in view of Fleith (WO2010/139702).
Applicants Claims are directed to methods of administering a synthetic nutritional composition comprising choline, iron, either of docosahexaenoic or arachidonic acid, and any of a Markush-type listing of alternative phospholipids to a subject of up to 12 months age.  The examiner notes that applicants claims incorporate considerably more language than that which concisely conveys to the reader the sole manipulative step of the method claimed: Applicants are reminded that during patent examination, the pending claims must be "given their broadest Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  In addition, claim language “is not given weight when it simply expresses the intended result of a process step positively recited.”  Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  Although “[s]uch statements often…appear in the claim’s preamble…” (In re Stencel, 808 F.2d 751, 754 (Fed. Cir. 1987)), a statement of intended use or purpose can appear elsewhere in a claim.  Id.  As indicated above, the sole manipulative step recited by the instant claims is to administer a particular synthetic nutritional composition to a particular type of subject.  The remainder of Claim 1 is afforded no patentable weight as it merely describes results which the method actually recited are to achieve once performed.  Claim 2 indicates that the choline containing composition is to be provided to a human infant, with Claim 3 narrowing the amount of choline to be present in the composition as claimed.  Claims 4 and 5 require the addition of a vitamin, ultimately either of folic acid or vitamin B12.  Claim 8 defines particular amounts of various additional components to be included in the compositions used in the method claimed, with Claim 9 indicating that the composition is in the form of, for example, an infant formula.  Claim 19 indicates that the DHA should represent between 60-350mg per 100g of dry composition.  Claim 20 indicates that protein should be present in an amount of about 2-6 g protein per 100 kcal of the composition; The office takes notice that because protein is understood by the skilled artisan as possessing 4 kcal of energy per gram, the Examiner interprets the limitations of Claim 20 as requiring that between 8-24% of the energy present in the composition is to be provided by protein.

Fleith describes nutritional supplements for children that combine, among others, arachidonic and docosahexaenoic acids, choline, zinc, iron, and folic acid.  (Abs., see also Pg.1, L.5 (“The present invention relates to a nutritional composition.”).  In particular, Fleith describes a nutritional composition comprising a protein source, a source of available carbohydrates, and a lipid source, wherein said lipid source comprises DHA (docosahexaenoic acid).  (Pg.2).  Fleith describes concentrations of DHA as, in one embodiment, falling within the range of 10-60mg  per 100g dry weight of the composition, a range touching and therefore rendering obvious that of the instant claims.  (Pg.7, L.15-20), see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Fleith indicates that protein should provide between about 10-22% of the total energy present in the composition, a range overlapping and therefore rendering obvious that of Claim 20.  (Pg.5, L.13-15); see Peterson, supra.  Arachidonic acid is described as suitably included in these compositions in concentrations of at least 10-60mg per 100g of the composition, and docosahexaenoic acid in amounts of 10-60mg per 100g of composition. (Pg.7).  Fleith describes choline in concentrations of at least 30mg per 100g of the composition, (Pg.9), iron concentrations of 5-20mg per 100g of the composition, (Pg.8-9), zinc 
Applicants are reminded that where the claimed ranges of various limitations recited "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As such, it would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention to have combined the arachidonic and docosahexaenoic acids, choline, iron, zinc, folic acid, and sphingomyelin in the claimed concentrations as useful components of a growing up milk for administration to children into a single growing up milk and then administered such a formula to such a child, because it is well-established that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
prima facie obvious to have used the compositions of Fleith as the composition comprising a source of proteins, a source of lipids which include at least one LC-PUFA, a source of carbohydrates, and a probiotic which Secretin describes as useful for promoting the mental development of an infant, because generally it is prima facie obvious to select a known material for incorporation into a method requiring the components that composition provides, based on its recognized suitability for providing the components required.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”).

Response to Arguments
Applicant's arguments filed 19 May 2021 have been fully considered.
Applicants continue to argue that “Fleith is entirely directed to children of the age of about 3 to 6 years,” and that Fleith “is not for infants less than 1 year of age.”  
Applicants are incorrect.  
Applicants continue to inaccurately reflect the contents of the Fleith reference, and moreover focuses exclusively on the teachings of Fleith while ignoring the teachings of Secretin.  See In re Keller, 642 F.2d 413, 426 (C.C.P.A. 1981) (citing Application of Young, 403 F.2d 754, 757 (C.C.P.A. 1968 (indicating that "[O]ne cannot show non-obviousness by attacking references individually where ... the rejections are based on combinations of references").  To be sure, certain methods described by Fleith indeed focus on the treatment of “children of the age of about 3 to 6, preferably 3 to 5 years.”  See, e.g., Pg.1, L.35-36.  However, applicants are reminded that art is art, not only for what it expressly teaches, but also for what it would Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  An accurate description of the subject matter conveyed by Fleith is provided on page 1, line 5, which explains “The present invention relates to a nutritional composition.”  Further expanding on applicants’ limited focus on what knowledge Fleith provides the skilled artisan can be found on page 2, line 35 through page 3, line 7, which indicates:
The present invention provides a nutritional composition comprising a protein source, a source of available carbohydrates, and a lipid source, wherein said lipid source comprises DHA (docosahexaenoic acid).
In another aspect, the present invention provides a nutritional composition comprising:
One or more protein source,
One or more source of available carbohydrates,
One or more lipid source,
One or more probiotic microorganism, and, 
Prebiotics,
wherein said lipid source comprises DHA (docosahexaenoic acid).

As the skilled artisan would know, while the methods Fleith describes as applications of their invention (which, in the broadest reasonable interpretation of the Fleith disclosure, remains “a nutritional composition”) are indeed directed to the treatment of children of the age of about 3 to 6, the entirety of the disclosure of Fleith is not so limited.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  It cannot seriously be contested that Fleith describes nutritional supplement compositions combining a source of proteins, a source of lipids which include at least one LC-See In re Kotzab, 217 F.3d 1365, 1370 (Fed. Cir. 2000) (the proper test for obviousness is what the combined teachings would have suggested to a person of ordinary skill in the art).  Following the holding of Kotzab, combined with precedent governing the obviousness analysis, the teachings of Secretin concerning the need to feed to infants, defined as children of less than 12 months age, formula compositions combining proteins, lipids including at least one long-chain polyunsaturated fatty acid, carbohydrates, and a probiotic cannot be ignored.  Considering the state of the art at the time of the instant application, understanding that the compositions of Fleith contain precisely such a combination, to arrive at the instant claims represents nothing more than the “the predictable use of prior art elements according to their established functions.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).  As nothing of Fleith criticizes, discourages, or otherwise discredits the assertion that such a composition could serve as a composition combining proteins, lipids including at least one long-chain polyunsaturated fatty acid, carbohydrates, and a probiotic which Secretin requires, the prima facie case set forth by the Examiner remains sound.  In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).
Applicants attempted reliance on the holding of Jansen and Rapoport is not dispositive here, for applicants arguments concerning the Fleith reference ignore the teachings of Secretin, which clearly opens the door to the skilled artisan’s contemplation of alternative known compositions comprising a source of proteins, a source of lipids which include at least one LC-
Applicants’ arguments concerning the opinion of the inventor-declarant Hauser remain unpersuasive for the reasons set forth previously.  Applicants are reminded that in assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).  Here, the Examiner stands by their characterization of the inventor-declarant’s opinion as one pertaining to the ultimate question of patentability.  Further undermining whatever probative value this opinion on the ultimate legal question at hand may have is the fact that the inventor-declarant has a vested interest in concluding that his invention is patentable.  As the only factual evidence supporting their opinion establishes a need to feed to infants, defined as children of less than 12 months age, formula compositions combining proteins, lipids including at least one long-chain polyunsaturated fatty acid, carbohydrates, and a probiotic, and that precisely such a composition was also known in the art at the time the instant application was filed, no compelling evidence exists to contradict the Examiner’s conclusions.

Conclusion
No Claims are allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEAN M BASQUILL/Primary Examiner, Art Unit 1613